Citation Nr: 1411534	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-00 050A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for service-connected residuals of a left ankle fracture with Achilles tendonitis, to include the assignment of a temporary total evaluation based on post-surgical convalescence under 38 C.F.R. § 4.30.  

2.  Entitlement to an initial evaluation in excess of 20 percent for service-connected low back strain with degenerative disc disease.  

3.  Entitlement to a total evaluation based on individual unemployability due to service-connected disabilities (TDIU) prior to February 19, 2009.  

4.  Entitlement to Dependents' Educational Assistance (DEA) benefits prior to February 19, 2009.  

5.  Entitlement to an evaluation in excess of 30 percent for service-connected status post total right knee replacement due to degenerative joint disease.  

6.  Entitlement to an initial evaluation in excess of 30 percent for service-connected adjustment disorder with depressed mood.  

7.  Entitlement to an evaluation in excess of 10 percent for service-connected chondromalacia of the left knee, to include the assignment of a temporary total evaluation based on post-surgical convalescence under 38 C.F.R. § 4.30.  

8.  Entitlement to service connection for radiculopathy of the right leg, claimed as secondary to service-connected low back strain with degenerative disc disease.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to June 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 (left ankle), December 2010 (TDIU, low back, DEA), October 2012 (adjustment disorder, left knee, right lower extremity), and December 2013 (right knee) rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


Clarification of issues on appeal

In November 2006, the Veteran filed a claim for TDIU.  In a May 2007 rating decision, the VARO in Huntington, West Virginia, inter alia, denied the Veteran's TDIU claim, and she received notice of this determination in June 1, 2007.  On May 23, 2008, VA received a completed VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Individual Unemployability) from the Veteran.  In light of the RO receipt of new and material evidence, pertinent to the Veteran's TDIU claim within one year of the Veteran's receipt of notice of the May 2007 rating decision, this determination did not become final with respect to that claim.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In a June 2008 rating decision, the Huntington VARO denied the Veteran's TDIU claim in consideration of all the evidence of record, and the Veteran was notified of this determination in later that month.  

In April 2010, the Veteran's private attorney requested a status update regarding the Veteran's TDIU appeal, asserting that a notice of disagreement (NOD) with the RO's June 2008 denial of this claim was sent via certified mail in February 2009.  Although a copy of the NOD, allegedly sent in February 2009, was attached to the April 2010 letter from the Veteran's private attorney, the Board notes that there is no copy of this document which is date-stamped as being received at any VA facility earlier than April 2010.  Nonetheless, for the limited purpose of determining the timeliness of this expression of disagreement, the Board concludes that, as an officer of the court, the assertion from the Veteran's private attorney that the NOD was, in fact, sent to and received by VA in February 2009 will be accepted under the presumption of regularity.  See, generally, Morris v. Sullivan, 897 F.2d 553 (D.C. Cir. 1990); quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926).  Accordingly, the Veteran's TDIU claim was placed in appellate status by virtue of the February 2009 NOD.  The next adjudication of this claim took place in the December 2010 rating decision, when the RO granted TDIU and DEA benefits, effective from February 19, 2009.  The Veteran expressed disagreement with the effective date assigned for these awards, and the present appeal ensued.  

The Board notes that the record reflects that the Veteran has met the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) at all times since July 1, 1997, and there is an indication that she has been unemployed due, at least in part, to her service-connected disabilities since August 2005.  As such, there is a possibility that TDIU and DEA benefits may be warranted prior to February 19, 2009 - the current effective date.  

In light of above, the Board concludes that the Veteran's claims for TDIU and DEA benefits prior to February 19, 2009, stem from the December 2010 rating decision which adjudicated a claim filed by the Veteran in November 2006.  The issues are as stated on the title page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

By an October 2012 rating decision, the RO, inter alia, denied the Veteran's claims for (1) an evaluation in excess of 10 percent for service-connected chondromalacia of the left knee, to include the assignment of a temporary total evaluation based on post-surgical convalescence under 38 C.F.R. § 4.30, and (2) service connection for radiculopathy of the right leg, and (3) established service connection for adjustment disorder with depressed mood with a 30 percent initial evaluation assigned, effective from February 28, 2011.  By a December 2013 rating decision, the RO denied the Veteran's claim for an evaluation in excess of 30 percent for service-connected status post total right knee replacement due to degenerative joint disease.  

The VA computer locator system (VACOLS) reflects that the RO received timely expressions of disagreement with these determinations in December 2012 and February 2014, respectively.  With regard to the Veteran's service-connected adjustment disorder with depressed mood, it appears that the Veteran disagreed with the initial evaluation, but not the assigned effective date; however, as neither NOD is associated with the paper claims file or electronic file (Virtual VA and VBMS), they are not available for review by the Board.  

It is possible that the December 2012 and February 2014 NOD's are associated with a temporary file maintained at the RO.  Nonetheless, the RO has accepted these statements as notices of disagreement with the RO's adjudications of these issues in the October 2012 and December 2013 rating decisions, and yet, the Veteran has not, to the Board's knowledge, been provided a statement of the case with respect to these issues.  

The filing of a notice of disagreement places a claim in appellate status.  The failure to issue a statement of the case in such circumstances renders the claim procedurally defective and necessitates a remand.  The purpose of remanding such issues is to give the RO/AMC an opportunity to cure this defect.  Thereafter, the claims should be returned to the Board only if the Veteran perfects an appeal in a timely manner.  

With regard to the remaining issues on appeal, the Board must defer adjudication at this time because the record is incomplete.  As noted immediately above, it appears that a temporary file has been created at the RO in an effort to expeditiously process additional claims filed by the Veteran since her claims file was initially certified to the Board in connection with the issues on appeal.  The existence of a temporary file at the RO means that the record before the Board at the present is incomplete, and thus, it is reasonable to deduce that there are documents in VA's possession which may be pertinent to the Veteran's claims on appeal.  The duty to assist obligates VA to obtain these records.  

Further, in April 1992 and February 2004, the Veteran submitted a VA Form 28-1900 (Application for Vocational Rehabilitation).  It is unclear whether the Veteran's claim for Vocational Rehabilitation was granted or whether a file was created as a result of her application.  Nonetheless, the Board notes that records from Vocational Rehabilitation, if any, may be useful to the Board in adjudicating the Veteran's claims on appeal.  On remand, the RO/AMC should attempt to obtain these records, if extant, and associate them with the claims file.  

Also, the record reflects that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA); however, no efforts have been undertaken to obtain a copy of records on which the favorable decision was based.  Because these records may impact all of the Veteran's claims on appeal, they must be obtained and associated with the record.  

Additionally, the Veteran was most recently provided examinations in connection with her claims for increased evaluations for her service-connected low back and left ankle disabilities in June 2011 - more than two-and-a-half years ago.  In light of the lengthy time gap since the most recent VA examinations as well as the outstanding evidence pertinent to the claims, the Board concludes that she should be provided updated VA examinations to determine the current severity and manifestations of these service-connected disabilities.  

As these matters are being remanded for other matters, updated VA treatment records from the VA Medical Center (VAMC) in Salisbury, North Carolina, dated from September 14, 2011, to the present, and the Community Based Outpatient Clinic (CBOC) in Charlotte, North Carolina, dated from September 20, 2012, to the present should be obtained and associated with the record.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate any temporary file, maintained at the RO, with the Veteran's VA claims file.  

2.  Contact the appropriate repository and attempt to obtain all Vocational Rehabilitation records, if any, for the Veteran, pursuant to her April 1992 and February 2004 applications for Vocational Rehabilitation.  Associate all received records, if any, with the claims file. 

3.  The RO/AMC should obtain and associate with the claims file the medical records on which the November 2007 fully favorable SSA decision was based.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of these records.  

4.  Obtain and associate with the record all records of VA treatment pertinent to the Veteran from the VAMC in Salisbury, North Carolina, dated from September 14, 2011, to the present, and the CBOC in Charlotte, North Carolina, dated from September 20, 2012, to the present.  

5.  Thereafter, schedule the Veteran for appropriate VA examination(s) to determine the current severity and manifestations of her service-connected left ankle and low back disabilities.  The complete record, to include the paper claims file and electronic Virtual VA and VBMS files, must be made available to and reviewed by the examiner(s).  The examination report(s) must indicate that such a review was completed.  

The examiner(s) must record all manifestations of the Veteran's left ankle and low back disabilities, to include the severity of such.  If neurologic impairment is found to be associated with either service-connected disability, additional examinations must be completed to determine the affected nerve(s) and the severity of such.  

With regard to the Veteran's service-connected left ankle disability, the examiner must closely review the record contemporaneous with the April 2011 surgery and provide an opinion addressing whether such resulted in left ankle symptomatology which met or closely approximated (1) the necessity of at least one month of convalescence, (2) postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a) (2013).  

6.  Thereafter, conduct any development which reasonably flows from the above directives, to include acquiring additional information concerning the Veteran's educational and occupational background, providing her additional VA examination(s), and/or obtaining medical opinions (current and retrospective) pertinent to her claims remanded herein.  

7.  Issue a statement of the case pursuant to the notices of disagreement received in December 2012 and February 2014 as to the rating decisions in October 2012 and December 2013, respectively, which denied the Veteran's claims for (1) an evaluation in excess of 10 percent for service-connected chondromalacia of the left knee, to include the assignment of a temporary total evaluation based on post-surgical convalescence under 38 C.F.R. § 4.30, and (2) service connection for radiculopathy of the right leg, and (3) an initial evaluation in excess of 30 percent for service-connected adjustment disorder with depressed mood, and (4) an evaluation in excess of 30 percent for service-connected status post total right knee replacement due to degenerative joint disease.  

Only if the Veteran completes an appeal with respect to any issue by the timely filing of a substantive appeal should such be certified to the Board for appellate consideration.  

8.  The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect her claims, to include denial.  38 C.F.R. § 3.655 (2013).  

9.  Thereafter, subsequent to taking any other further development deemed necessary in light of the evidence of record, adjudicate the issues of (1) entitlement to an evaluation in excess of 20 percent for service-connected residuals of a left ankle fracture with Achilles tendonitis, to include the assignment of a temporary total evaluation based on post-surgical convalescence under 38 C.F.R. § 4.30, (2) entitlement to an initial evaluation in excess of 20 percent for a service-connected low back strain with degenerative disc disease, (3) entitlement to a TDIU prior to February 19, 2009, and (4) entitlement to DEA benefits prior to February 19, 2009.  If any benefit sought is not granted to the fullest extent, issue a Supplemental Statement of the Case and afford the Veteran and her private attorney an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


